TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 31, 2017



                                       NO. 03-15-00446-CV


                               Baxter Oil Service, Ltd., Appellant

                                                  v.

                    Texas Commission on Environmental Quality, Appellee




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
              AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on June 29, 2015 granting

appellee’s plea to the jurisdiction and dismissing appellant’s summary-judgment motion. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s interlocutory order. Appellant shall

pay all costs relating to this appeal, both in this Court and the court below.